Robert B. Sykes (#3180)
C. Peter Sorensen (#16728)
Christina D. Isom (#17244)
SYKES MCALLISTER LAW OFFICES, PLLC
311 S. State Street, Suite 240
Salt Lake City, Utah 84111
Telephone No. (801) 533-0222
bob@sykesmcallisterlaw.com
pete@sykesmcallisterlaw.com
christina@sykesmcallisterlaw.com

Mario Arras (#13036)
MARIO ARRAS LAW FIRM, PLLC
4001 South 700 East, Suite 500
Salt Lake City, Utah 84107
Telephone No. (801) 635-0403
AttorneyMarioArras@Gmail.com

Attorneys for Plaintiffs
                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF UTAH

 JUAN MERCADO, father, heir and personal
 representative of JOVANY MERCADO,
                                                    OBJECTION TO OGDEN
 deceased; ROSA MERCADO, mother and heir
                                                DEFENDANTS’ FACTS AS CITED IN
 of JOVANY MERCADO; and ESTATE OF
                                               THEIR MOTION FOR JUDGMENT ON
 JOVANY MERCADO, by its Personal
                                                       THE PLEADINGS
 Representative Juan Mercado,
                                                     Case No. 1:20CV90 RJS
                Plaintiffs,

        vs.
                                                     Judge: Robert J. Shelby
 OGDEN CITY, by and through its POLICE
 DEPARTMENT (OPD); OFFICERS
 BRANDON SEVENSKI (Officer No. 1);
 NIGIL BAILEY (Officer No. 2); KARSON
 GARCIA (Officer No. 3); JOHN POULSEN
 (Officer No. 4); DET. TRENT FUSSELMAN;
 and JOHN and JANE DOES 1-10,

                Defendants.




                                           1
                                         MOTION

                Plaintiffs move the Court as follows:

                1.    Exclude Facts Outside of Pleadings. For an order excluding

Defendants facts used in their Motion for Judgment on the Pleadings (MJP) because said

"facts" (a) largely constitute new facts not referenced in the Complaint; (b) are largely

outside the scope of an MJP as contemplated by the federal rules, and (c) are false,

misleading, and/or misstated. If these "facts" were to be considered by the Court, it would

place on Plaintiffs an unfair and prejudicial burden because discovery has not taken place

in this case.

                2.    Deny MJP & Compel Discovery. In the alternative, for an order

summarily denying the MJP, or staying any decision on the MJP, Doc. 27, and allowing

discovery to go forward per the Scheduling Order dated October 19, 2020.

                3.    Convert the MJP to a MSJ and Deny. Federal Rule of Civil

Procedure 12(d) states if "matters outside the pleadings are presented to and not excluded

by the court, the motion must be treated as one for summary judgment, under Rule 56." If

the Court decides not to exclude the facts referenced by Defendants, it must convert the

MJP to a Motion for Summary Judgment (MSJ) and summarily deny it because material

questions of fact exist. Additionally, Defendants should not be allowed to induce the Court

into ruling on an MSJ disguised as a MJP in order to win this case.




                                              2
                    MEMORANDUM IN SUPPORT OF MOTION

              Plaintiffs believe that Defendants' citation of Facts, almost all of them, have

gone far outside the pleadings. They cite two dozen or more "facts" based on a one-sided

interpretation of videos that were not part of the Complaint. The Court should not consider

them because Defendants have violated MJP legal standards. The Court should, under well-

established law, exclude all the evidence cited in their MJP (Doc. 27). In the alterative the

Court should deny the MJP and order discovery, or treat the MJP as a Motion for Summary

Judgment (MSJ) under Rule 56.

                                          FACTS

              The following facts are relevant to this motion:

              1.     MJP filed 01/12/2021: Defendants Ogden City, Brandon Sevenski,

Nigil Bailey, Karson Garcia, and John Poulsen (collectively, the Ogden Defendants) filed

a MJP with this Court on January 12, 2021.

              2.     Reference to Facts Outside the Pleadings. The Statement of Facts,

pp. 4-9, are not those alleged in Plaintiffs’ Complaint (Doc. 2). Instead, these "facts" refer

to videos and audio outside of the pleadings. These Facts are largely conjecture and are not

supported by the well-pled facts in the Complaint.

              3.     Made Up Facts. Additionally, Defendant made up allegations about

Jovany that are wholly inaccurate and have no basis in the pleadings currently before the

Court (i.e. Jovany was thought to be committing a "home invasion").




                                              3
                                       ARGUMENT

              I.     Exclude Facts Outside of Pleadings.

              Tremendous prejudice is sought to be introduced by Defendants’

misstatement of Facts in the MJP. Doc. 27, p. 4-9. Defendants recite "facts" which are

obviously outside the Complaint to backdoor Plaintiffs into responding to a de facto Motion

for Summary Judgment without first going through Discovery. The taint of this is sewn

throughout their MJP as they misstate or mischaracterize the well-plead facts alleged in the

Complaint (Doc 2), cite to videos outside the Complaint, and make up additional

speculative facts as they go along.

              A good example is Defendants' claim "Jovany was reported to be involved

in an ongoing weapons disturbance, and may have been in the process of a possible home

invasion." Doc. 27, p.25. This statement is false and not supported by any facts alleged in

the Complaint, Doc. 2. Defendants intentionally try to characterize Jovany was a felon

committing a crime. But the Complaint makes it clear Jovany was committing no crime,

making no threats, was in the middle of a mental health crisis, and on his own property

when he was shot and killed by Officers. Doc. 2 ¶¶ 18, 19, 20, 21, 22, 23, 24, 30, 32, 56,

57, 59, 60, 61, 63, 64, 65, 67.

              Another example is the allegation that "the officer[s] did not have any

information identifying the man or his mental health including whether he was 'mentally

ill/or emotionally disturbed. '" Doc. 27 p.9, ¶29. Defendants cite ¶161 of the Complaint.

But that paragraph says just the opposite, i.e., "[p]rior to Jovanny's unnecessary death, . . .

                                              4
Defendants knew that Jovany was probably mentally ill and/or emotionally disturbed,

based on the 911 call." Doc. 2 ¶161 (emphasis added). The Complaint further alleges an

individual apparently called 911 and stated that Jovany was either intoxicated or

disoriented. The call made it clear that Jovany was likely having "an episode of mental

illness" and that the Officers were responding to a "welfare check." Doc. 2 ¶¶23, 30. The

Court should reject the unwarranted backdoor approach to summary judgment without

discovery. This Court must exclude the facts in Defendants' MJP. Doc. 27.

               II.    Deny MJP and Compel Discovery.

               Defendants’ MJP under Rule 12(c) should be denied because it has

referenced facts that are currently unknown to Plaintiffs. Discovery has not been conducted

in this case and should be allowed to move forward under the Scheduling Order (Doc. 22)

filed October 19, 2020.

               Defendants' mischaracterization of the facts in the Complaint, Doc. 2, make

it clear that Plaintiffs' Complaint is sufficient to establish "a claim to relief that is plausible

on its face." Dorf v. Bjoorklund, 531 F.App'x 836, 837 (10th Cir. 2013). Additionally, it

shows that material questions of fact do exist and cannot be ruled on at this stage as a matter

of law.

               III.   Convert MJP to MSJ and Deny.

               Rule 12(d) states that if "matters outside the pleadings are presented to and

not excluded by the court, the motion must be treated as one for summary judgment.” In

the alternative, if the Court is reluctant to exclude the facts in Defendants' MJP or compel

                                                5
discovery, Plaintiffs request the following relief: Treat the MJP as a Motion for Summary

Judgment and deny it because material questions of fact exist that cannot be ruled on as a

matter of law.

                                     CONCLUSION

              Plaintiffs are not filing this motion to cause any undue burden or delay but

are filing this motion because they believe they have an obligation of candor to this Court.

That duty demands that this MJP and its facts be excluded.

                                PRAYER FOR RELIEF

              Plaintiffs pray that in light of the evidence presented in this Motion, this

Court will:

              1.     Exclude Defendants’ Facts in their Motion for Judgment on the

Pleadings, and thereafter deny the Motion.

              2.     In the alternative, issue an Order denying the MJP and compelling

discovery as per the October 19, 2020 Scheduling Order.

              3.     In the alternative, convert Defendants' MJP to a MSJ and deny it

because material questions of fact exist that cannot be decided as a matter of law.

              DATED this 23rd day of February, 2021.

                                                 SYKES MCALLISTER LAW OFFICES, PLLC

                                                 /s/ Christina D. Isom
                                                 ROBERT B. SYKES
                                                 C. PETER SORENSEN
                                                 CHRISTINA D. ISOM
                                                 Attorneys for Plaintiffs


                                             6
    MARIO ARRAS LAW FIRM, PLLC

    MARIO ARRAS
    Attorney for Plaintiffs




7
